    Case 19-40065          Doc 19      Filed 06/02/19 Entered 06/02/19 23:52:36                   Desc Imaged
                                      Certificate of Notice Page 1 of 3
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Texas

                                                     Suite 300B
                                            660 North Central Expressway
                                                  Plano, TX 75074

                                       Bankruptcy Proceeding No.: 19−40065
                                                   Chapter: 13
                                            Judge: Brenda T. Rhoades

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Kimberly D McRoberts
   2772 Club Ridge Drive
   Lewisville, TX 75067
Social Security / Individual Taxpayer ID No.:
   xxx−xx−5767
Employer Tax ID / Other nos.:


PLEASE TAKE NOTICE that a hearing will be held at

Plano Bankruptcy Courtroom, 660 N. Central Expressway, Third Floor, Plano, TX 75074

on 7/15/19 at 09:45 AM

to consider and act upon the following:

12 − Motion to Modify Confirmed Chapter 13 Plan Filed by Kimberly D McRoberts (Attachments: # 1 Proposed
Order) (Arnove, Greg)
Dated: 5/31/19

                                                            Jason K. McDonald
                                                            Clerk, U.S. Bankruptcy Court
        Case 19-40065       Doc 19     Filed 06/02/19 Entered 06/02/19 23:52:36             Desc Imaged
                                      Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                        Eastern District of Texas
In re:                                                                                 Case No. 19-40065-btr
Kimberly D McRoberts                                                                   Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0540-4          User: rascos                 Page 1 of 2                   Date Rcvd: May 31, 2019
                              Form ID: 111                 Total Noticed: 30

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 02, 2019.
db             +Kimberly D McRoberts,   2772 Club Ridge Drive,    Lewisville, TX 75067-8365
7614529        +Citibank,   Citibank Corp/Centralized Bankruptcy,    PO Box 790034,    St Louis, MO 63179-0034
7638935         CoServ Electric,   7701 S. Stemmons,   Corinth, TX 76210
7638934         CoServ Gas,   7701 S. Stemmons,   Corinth, TX 76210
7614530        +Collins & Arnove,   555 Republic Dr.,   Suite 200,    Plano, TX 75074-5469
7634182         Conn Appliances, Inc.,   c/o Becket and Lee LLP,    PO Box 3002,    Malvern PA 19355-0702
7614532        +Conn’s HomePlus,   Attn: Bankruptcy,   PO Box 2358,    Beaumont, TX 77704-2358

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
7614526        +E-mail/Text: g17768@att.com Jun 01 2019 02:40:57       AT&T,    PO Box 5014,
                 Carol Stream, IL 60197-5014
7614527        +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jun 01 2019 02:38:02        Capital One,
                 PO Box 30281,    Salt Lake City, UT 84130-0281
7644699        +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Jun 01 2019 02:48:33
                 Capital One Bank (USA), N.A.,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
7614528        +E-mail/Text: bk.notifications@jpmchase.com Jun 01 2019 02:41:10        Chase Auto Finance,
                 Attn: Bankruptcy,    PO Box 901076,    Fort Worth, TX 76101-2076
7614531        +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Jun 01 2019 02:41:09        Comenity Bank,
                 Attn: Bankruptcy Dept,    PO Box 182125,    Columbus, OH 43218-2125
7614533        +E-mail/Text: stacy@consumercollection.com Jun 01 2019 02:41:32
                 Consumer Collection Management, Inc.,     Attn: Bankruptcy,    PO Box 1839,
                 Maryland Heights, MO 63043-6839
7614534        +E-mail/PDF: creditonebknotifications@resurgent.com Jun 01 2019 02:38:08        Credit One Bank,
                 Attn: Bankruptcy,    PO Box 98873,    Las Vegas, NV 89193-8873
7614535        +E-mail/Text: electronicbkydocs@nelnet.net Jun 01 2019 02:41:21        Dept of Ed / 582 / Nelnet,
                 Attn: Claims,    PO Box 82505,   Lincoln, NE 68501-2505
7618748         E-mail/Text: mrdiscen@discover.com Jun 01 2019 02:40:57        Discover Bank,
                 Discover Products Inc,    PO Box 3025,    New Albany, OH 43054-3025
7614536        +E-mail/Text: mrdiscen@discover.com Jun 01 2019 02:40:57        Discover Financial,   PO Box 3025,
                 New Albany, OH 43054-3025
7614537        +E-mail/Text: bknotice@ercbpo.com Jun 01 2019 02:41:22        ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Road,    Jacksonville, FL 32256-7412
7614538         E-mail/Text: cio.bncmail@irs.gov Jun 01 2019 02:41:03        INTERNAL REVENUE SERVICE,
                 CENTRALIZED INSOLVENCY OPERATIONS,     PO BOX 7346,   Philadelphia, PA 19101-7346
7649645         E-mail/Text: JCAP_BNC_Notices@jcap.com Jun 01 2019 02:41:28        Jefferson Capital Systems LLC,
                 Po Box 7999,    Saint Cloud Mn 56302-9617
7630895        +E-mail/Text: bk.notifications@jpmchase.com Jun 01 2019 02:41:10        JPMORGAN CHASE BANK, N.A.,
                 P.O. BOX 29505 AZ1-1191,    PHOENIX, AZ 85038-9505
7614539         E-mail/Text: JCAP_BNC_Notices@jcap.com Jun 01 2019 02:41:28        Jefferson Capital Systems, LLC,
                 PO Box 1999,    Saint Cloud, MN 56302
7656375         E-mail/PDF: resurgentbknotifications@resurgent.com Jun 01 2019 02:36:31        LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
7648414         E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jun 01 2019 02:59:24
                 Portfolio Recovery Associates, LLC,     POB 41067,   Norfolk VA 23541
7615242        +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jun 01 2019 02:37:15
                 PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
7653053         E-mail/Text: bnc-quantum@quantum3group.com Jun 01 2019 02:41:14
                 Quantum3 Group LLC as agent for,    Comenity Capital Bank,     PO Box 788,
                 Kirkland, WA 98083-0788
7614540        +E-mail/PDF: gecsedi@recoverycorp.com Jun 01 2019 02:37:12        Synchrony,   Attn: Bankruptcy,
                 PO Box 965064,    Orlando, FL 32896-5064
7614541        +E-mail/PDF: gecsedi@recoverycorp.com Jun 01 2019 02:38:01        Synchrony Bank,
                 Attn: Bankruptcy Dept,     PO Box 965060,    Orlando, FL 32896-5060
7631601        +E-mail/Text: electronicbkydocs@nelnet.net Jun 01 2019 02:41:21        U.S. Department of Education,
                 C/O Nelnet,    121 South 13th Street, Suite 201,    Lincoln, NE 68508-1911
7614542        +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Jun 01 2019 02:40:54
                 Verizon Wireless,    Attn: Verizon Wireless Bankruptcy Admini,     500 Technology Dr, Ste 550,
                 Weldon Spring, MO 63304-2225
                                                                                               TOTAL: 23

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*            +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                              TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 19-40065            Doc 19       Filed 06/02/19 Entered 06/02/19 23:52:36                         Desc Imaged
                                               Certificate of Notice Page 3 of 3


District/off: 0540-4                  User: rascos                       Page 2 of 2                          Date Rcvd: May 31, 2019
                                      Form ID: 111                       Total Noticed: 30


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 02, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 31, 2019 at the address(es) listed below:
              Carey D. Ebert    on behalf of Trustee Carey D. Ebert, ECFch13plano@ch13plano.com
              Carey D. Ebert,    ECFch13plano@ch13plano.com
              Greg R Arnove    on behalf of Debtor Kimberly D McRoberts ArnoveLaw@gmail.com
              US Trustee    USTPRegion06.TY.ECF@USDOJ.GOV
              William J. Collins    on behalf of Debtor Kimberly D McRoberts william@wcollinslaw.com,
               collinsarnove@gmail.com
                                                                                             TOTAL: 5
